Citation Nr: 0738848	
Decision Date: 12/11/07    Archive Date: 12/19/07	

DOCKET NO.  05-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
secondary to service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1966 to 
March 1969.  For service in the Republic of Vietnam, he was 
awarded the Bronze Star Medal with one Oak Leaf Cluster, and 
the Combat Infantryman Badge, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There is no medical diagnosis of peripheral neuropathy 
secondary to the veteran's service-connected diabetes 
mellitus.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated in 
active military service, and is not secondary to other 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in March 204, 
prior to the issuance of the initial adverse rating decision 
now on appeal from September 2004.  This notice informed him 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The service medical records were 
collected as were records of the veteran's treatment with VA.  
The veteran was provided a VA examination for diabetes which 
is adequate for rating purposes.  All known available 
evidence has been collected for review.  In April 2004, the 
veteran reported that all of his medical care had been at the 
VA medical center in Minneapolis.  VCAA is satisfied in this 
appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in active military duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain specified diseases, including organic 
diseases of the nervous system, which are shown to have 
become manifest to a compensable degree within one year after 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  

Analysis:  The veteran filed a claim for service connection 
for diabetes mellitus in March 2004.  He had previously been 
provided an electromyelogram (EMG) diagnostic study by VA in 
November 2002, in an effort to rule out possible cervical 
spine radiculopathy.  These studies were considered entirely 
normal, but there was some mild reduction in certain sensory 
nerve velocities of an uncertain significance, and it was 
noted that this might be related to the veteran's underlying 
diabetes.  

In April 2004, the veteran was provided a VA examination for 
diabetes.  This examination included review of the record.  
It was noted that the veteran had manifested diabetes some 12 
years earlier and was on both oral medication and insulin.  
It was noted that he had a good deal of difficulty 
controlling his blood sugar, but he had never needed 
hospitalization.  The veteran was noted to have a mild, 
stable background diabetic retinopathy of both eyes.  He was 
being followed monthly for this.  The veteran specifically 
did not have any complaints involving the sensation in his 
feet.  He had seen his primary care physician one day earlier 
and a microfilament test of both feet was normal.  His only 
complaint was one of some mild decrease in sensation in his 
fingertips.  The EMG study performed in November 2002 was 
discussed, but the examining physician felt based upon 
complete examination and testing that there was no evidence 
of neuropathy.  The physician wrote that he did not believe 
the decreased sensation to the fingertips represented a 
diabetic neuropathy, but was more likely due to the fact that 
the veteran used his fingertips to check his blood sugar 
multiple times per day, and that the veteran reported doing 
so using all fingers of each hand on rotation.  

A clear preponderance of the evidence on file is against an 
ward of service connection for diabetic peripheral 
neuropathy.  There is simply no diagnosis or clinical finding 
that the veteran has diabetic peripheral neuropathy in any of 
his extremities.  It is certainly noteworthy that the veteran 
has apparently manifested diabetes since the early 1990's, 
and although he has apparently received routine care, 
treatment and testing, there is no clinical evidence of any 
peripheral neuropathy at any time.  

Although there was a suggestion that a lack of sensation at 
the fingertips might be signs of diabetic neuropathy, the VA 
physician who examined the veteran for diabetes stated that 
there was no diagnosis of peripheral neuropathy, and it was 
likely that loss of sensation in the fingertips was due to 
repeated blood sugar sticks in the fingertips over the years.  
In the absence of a confirmed clinical diagnosis of diabetic 
peripheral neuropathy, an award of service connection is 
certainly not warranted.  

As was noted by the RO in its January 2005 Statement of the 
Case, if at any time in his ongoing treatment for diabetes, 
the veteran receives a diagnosis of peripheral neuropathy, he 
should immediately notify the RO, and this claim would be 
reconsidered.  Because diabetes mellitus is service 
connected, any peripheral neuropathy attributable to diabetes 
will also be service connected and evaluated in accordance 
with the 1945 Schedule for Rating Disabilities.  


ORDER

Entitlement to service connection for peripheral neuropathy 
secondary to service-connected diabetes mellitus is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


